                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                No. 18-10064-JWB

JUAN CARLOS CARMONA,

                       Defendant.




                                    MEMORANDUM AND ORDER

        This matter came before the court on January 15, 2019, for a hearing on Defendant’s

Motion for Reconsideration (Doc. 59), and for a hearing pursuant to 18 U.S.C. § 4247(d) to

determine Defendant’s competency to stand trial. For the reasons stated at the hearing, and as

supplemented in this order, Defendant’s Motion to Reconsider (Doc. 59) is DENIED and the court

finds that Defendant is competent to stand trial.

       I. Background

       Defendant filed a motion on November 26, 2018, to continue the trial to determine

Defendant’s competence to stand trial. (Doc. 50). The motion requested an order for a mental

examination and a hearing to determine competency. The court granted the motion after a hearing,

including an ex parte session with Defendant and Defendant’s counsel. Based on its inquiry, the

court found reasonable cause to believe Defendant may be suffering from a mental disease or

defect that may make him unable to assist properly in his defense. (Doc. 54 at 1.) The court

designated a psychiatrist selected by Defendant to conduct a mental competency examination
pursuant to § 4241(a), to be followed by an examination by a BOP examiner. (Id. at 2.) The order

directed the examiners to prepare and file the reports of their findings pursuant to § 4247(b).

       On December 20, 2018, the court granted a defense request to stay the order for a BOP

examination. The request was based on a preliminary indication from Defendant’s selected

examiner that Defendant was competent to stand trial. (Doc. 58.) On January 3, 2019, Defendant

filed a motion asking the court to reconsider its determination that there was reasonable cause to

question Defendant’s competence. Defendant asked the court to withdraw that finding and

conduct no further competency proceedings. (Doc. 59.) Defendant also filed an accompanying

ex parte memorandum, to which he attached the examination report of his selected psychiatrist.

(Doc. 60.)

       II. Discussion

       Defendant’s motion to reconsider or withdraw the finding of reasonable cause is denied.

Having initially found reasonable grounds to question Defendant’s competency, the court

concludes the proper course is to conduct a hearing pursuant to § 4247(d), to examine the evidence,

and to make a factual determination as to whether Defendant is competent to stand trial. The court

discussed with counsel whether the report of Defendant’s psychiatrist, which was filed ex parte,

should be disclosed to the government and considered as evidence for the hearing. The parties

agreed that it should, and the report was provided to the government. The parties had no other

evidence concerning Defendant’s mental competence.

       The court has reviewed the report of Stephen E. Peterson, M.D. Dr. Peterson’s report

includes a finding that Defendant suffers from an Adjustment Disorder, but that his thinking and

functioning is not impaired and the disorder does not interfere with Defendant’s ability to properly




                                                 2
assist in his defense with his attorney. Dr. Peterson is also of the opinion that Defendant

understands the extent, nature, and consequences of the proceedings against him.

         The court concludes the opinions in Dr. Peterson’s report are well-founded and that the

totality of the report, as well as the court’s observations and interaction with Defendant, shows by

a preponderance of the evidence that Defendant is able to understand the nature and consequences

of the proceedings against him and is able to properly assist in his defense. See § 4241(d)

(preponderance standard governs competency determination.)             The court therefore finds

Defendant is competent to stand trial.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration (Doc. 59)

is DENIED. The court determines that Defendant is competent to stand trial. Counsel for

Defendant is directed to file a copy of Dr. Peterson’s report under seal for purposes of the record.

       IT IS SO ORDERED this 15th day of January, 2019.



                                              ___s/ John W. Broomes____________
                                              JOHN W. BROOMES
                                              UNITED STATES DISTRICT JUDGE




                                                 3
